DETAILED ACTION
Claims 21-52 are presented for examination.
Claims 1-20 have been cancelled in a preliminary amendment.
Claims 21-52 are newly presented in preliminary amendment.
The preliminary amendment was submitted 02/24/2020 filed after the initial filing of the application on 11/11/2019.
This office action is in response to preliminary amendment of application submitted on 24-FEB-2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 21 and 37 are objected to because of the following informalities:
The term “databased” is used, however, Examiner interprets the term to be “database”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 21-27 and 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-12 of U.S. Patent No. 10474769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain substantially the same elements, although, rearranged in the claim. Claims 39-43 are system claims rejected by the method claims of 9-12 of U.S. Patent No. 10474769 B2 as being an obvious variation.

16/679,479 (Instant Application) Claim 21
US10474769B2 Claim 7
A computer-implemented method for chronostratigraphic modeling,comprising: identifying, with one or more hardware processors, a user request associated with a numerical geologic age attribute; searching, with the one or more hardware processors, at least one chronostratigraphic database by the numerical geologic age attribute and one or more with spatial coordinates, the at least one chronostratigraphic database comprising a plurality of surface data points each comprising well-log data, each of the surface data points associated with a plurality of discrete subsurface data points representative of a depth of a corresponding data point from the surface, each depth data point comprising an age correlation attribute tag (T) associated with a numerical geologic age of the strata at a depth identified by the particular data point, the numerical geological age correlation based on a plurality of data points obtained from a plurality of individual well logs across a portion of at least one geological basin; selecting, with the one or more hardware processors, a plurality of selected data points from the at least one databased based on the searching, the plurality of selected data points defined in an isochron selected from at least one of points, lines, grids, surfaces, or olumes; and generating, with the one or more hardware processors, a graphical representation of the plurality of selected data points for display to a user on a graphical user interface (GUI).
A chronostratigraphic modeling method, comprising:receiving a request from a user and searching a computer searchable database by a numerical geologic age attribute in combination with spatial coordinates, and optionally in combination with one or more additional attributes, and displaying the selected data points in an isochron selected from points, lines, grids, surfaces, volumes, or a combination thereof,the computer searchable database comprising a plurality of surface data points each comprising well-log data, wherein each of the surface data points are associated with a plurality of discrete subsurface data points representative of the depth of a corresponding data point from the surface and optionally one or more additional attributes associated therewith, each depth data point including an age correlation attribute tag (T) representing a numerical geologic age of the strata at a depth identified by the particular data point, the numerical geological age correlation being based on a plurality of data points obtained from a plurality of individual well logs across a portion of a basin, one or more basins, or a combination thereof.
16/679,479 (Instant Application) Claim 22
US10474769B2 Claim 8
The computer-implemented method of claim 21, further comprising interpolating, with the one or more hardware processors, to assign the age correlation attribute tag to a data point within a same location set having elevations spaced between two age correlation attribute-tagged data points within the location set.
The chronostratigraphic modeling method of claim 7, further comprising interpolating to assign the age correlation attribute tag to a data point within a same location set having elevations spaced between two age correlation attribute-tagged data points within the location set.
16/679,479 (Instant Application) Claim 23
US10474769B2 Claim 9
The computer-implemented method of claim 21, wherein the plurality of selected data points comprises a same-numerical geologic age irregular plane surface comprising a plurality of data points having a selected age correlation attribute. 
The chronostratigraphic modeling method of claim 7, wherein the display of data points comprises a same-numerical geologic age irregular plane surface comprising a plurality of data points having a selected age correlation attribute.
16/679,479 (Instant Application) Claim 24
US10474769B2 Claim 10
The computer-implemented method of claim 21, further comprising: determining, with the one or more hardware processors, at least one of a geologic time period name or a formation name in a search query; converting, with the one or more hardware processors, at least one of the geologic timeperiod name or the formation name into a corresponding numerical geologic age; and searching, with the one or more hardware processors, the at least one chronostratigraphicdatabase by the numerical geologic age.
The chronostratigraphic modeling method of claim 7, comprising specifying a geologic time period name, formation name, or a combination thereof in a search query, and converting the geologic time period name, formation name, or a combination thereof into a corresponding numerical geologic age, and searching the database by the numerical geologic age.
16/679,479 (Instant Application) Claim 25 + Claim 26
US10474769B2 Claim 11
The computer-implemented method of claim 21, further comprising determining, with the one or more hardware processors, the spatial coordinates and the age correlation attribute tags. The computer-implemented method of claim 25, wherein determining the spatial coordinates and the age correlation attribute tags comprises: normalizing digitized well log data to produce a plurality of discrete data points; correlating the normalized digitized well log data to an identified geologic formation to produce an x, y, and z data point for each of a plurality of marked depositional features, wherein one of x and y represents latitude and the other of x and y represents longitude and z is representative of the depth of the data point below the surface, to create a stratigraphic framework for said data points; correlating at least one depth data point of the marked depositional features to a known geologic time event; and correlating each depth data point with an age correlation attribute tag (T) representing a numerical geologic age of the stratum at a depth identified by the particular data point based on a plurality of data points obtained from a plurality of individual well logs across the at least one geologic basin.
The chronostratigraphic modeling method of claim 7, wherein the spatial coordinates and the age correlation attribute tags are determined by: a) normalizing digitized well log data to produce a plurality of discrete data points; b) correlating the normalized digitized well log data to an identified geologic formation to produce an x, y, and z data point for each of a plurality of marked depositional features, wherein one of x and y represents latitude and the other of x and y represents longitude and z is representative of the depth of the data point below the surface, to create a stratigraphic framework for said data points; andc) correlating at least one depth data point of the marked depositional features to a known geologic time event andd) correlating each depth data point with an age correlation attribute tag (T) representing a numerical geologic age of the stratum at a depth identified by the particular data point based on a plurality of data points obtained from a plurality of individual well logs across a portion of a basin, one or more basins, or a combination thereof.
16/679,479 (Instant Application) Claim 27 
US10474769B2 Claim 12
The computer-implemented method of claim 21, further comprising digitizing, with the one or more hardware processors, analog well log data to create the digitized well log data.
The chronostratigraphic modeling method of claim 7, further comprising digitizing analog well log data to create the digitized well log data.
16/679,479 (Instant Application) Claim 37
US10474769B2 Claim 1
A distributed computing system for chronostratigraphic modeling, comprising: at least one memory module that comprises at least one chronostratigraphic database; and one or more hardware processors communicably coupled to the memory module and operable to execute instructions stored on the at least one memory module to perform operations comprising: identifying a user request associated with a numerical geologic age attribute; searching the at least one chronostratigraphic database by the numerical geologic age attribute and one or more with spatial coordinates, the at least one chronostratigraphic database comprising a plurality of surface data points each comprising well-log data, each of the surface data points associated with a plurality of discrete subsurface data points representative of a depth of a corresponding data point from the surface, each depth data point comprising an age correlation attribute tag (T) associated with a numerical geologic age of the strata at a depth identified by the particular data point, the numerical geological age correlation based on a plurality of data points obtained from a plurality of individual well logs across a portion of at least one geological basin; selecting a plurality of selected data points from the at least one databased based on the searching, the plurality of selected data points defined in an isochron selected from at least one of points, lines, grids, surfaces, or volumes; and generating a graphical representation of the plurality of selected data points for display to a user on a graphical user interface (GUI).
A chronostratigraphic modeling system comprising a database comprising a plurality of surface data points, each comprising well-log data, wherein each of the surface data points are associated with a plurality of discrete subsurface data points representative of the depth of a corresponding data point from the surface and optionally one or more additional attributes associated therewith, each depth data point including an age correlation attribute tag (T) representing a numerical geologic age of the stratum at a depth identified by the particular data point, the numerical geological age correlation being based on a plurality of data points obtained from a plurality of individual well logs across a portion of a basin, one or more basins, or a combination thereof, wherein the database is computer searchable upon a user request by the numerical geologic age attribute in combination with one or more spatial coordinates, and optionally in combination with one or more of said additional attributes.
16/679,479 (Instant Application) Claim 38
US10474769B2 Claim 2
The distributed computing system of claim 37, wherein the operations further comprise interpolating to assign the age correlation attribute tag to a data point within asame location set having elevations spaced between two age correlation attribute-tagged data points within the location set.
The chronostratigraphic modeling system of claim 1, further comprising an interpolation tool to correlate and assign the age attribute tag to data points within a same location set having elevations spaced between the numerical geologic age correlation attribute-tagged data points within the location set.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
608.04(b)    New Matter by Preliminary Amendment

Claims 21 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 27 recite the phrase “a user on a graphical user interface (GUI)”. However, the term GUI is not found in the specification. Examiner recommends remove the phrase.
Claims 35 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Claims 35 and 51 recite the phrase “recommending drilling well”. However, the term recommending is not found in the specification. Examiner recommends remove the phrase.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 37 recites the terms "a user request" and “a user”. It is unclear if these are the same “user” There is insufficient antecedent basis for this limitation in the claim. For purposes of Examination, Examiner interprets the users to be the same.
Claim 27 and 43 recites the term "the digitized well log data". The claims nor the claims from which the claims depend introduce “digitized well log data”. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 and 45 recites the term "the digital data". The claims nor the claims from which the claims depend introduce “the digital data” and it unclear if the term is digitized well log data”. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the term "the digital well log data”. The claim 29 from which claim 31 depends introduces “digitized well log data”, however, it is unclear if this is the same log data. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the term "the normalized digital well log data”. The claim 29 from which claim 32 depends introduces “normalized digitized well log data”, however, it is unclear if this is the same log data. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the terms "the digital well log data” and "the normalized digital well log data”. The claim 29 from which claim 33 depends introduces “digitized well log data” and “normalized digitized well log data”, however, it is unclear if these are the same log data, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the term "the digital well log data ". The claim nor the claims from which the claims depend introduce “digital well log data”. There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the term "the normalized digital well log data". The claim nor the claims from which the claims depend introduce “normalized digital well log data”. There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the terms "the digital well log data” and "the normalized digital well log data”. The claim nor the claims from which the claims depend introduce “digital well log data” and “normalized digital well log data”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more.

Claim 21 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations:
Identifying … a user request associated with a numerical geologic age attribute; 
Searching … at least one chronostratigraphic database by the numerical geologic age attribute and one or more with spatial coordinates, the at least one chronostratigraphic database comprising a plurality of surface data points each comprising well-log data, each of the surface data points associated with a plurality of discrete subsurface data points representative of a depth of a corresponding data point from the surface, each depth data point comprising an age correlation attribute tag (T) associated with a numerical geologic age of the strata at a depth identified by the particular data point, the numerical geological age correlation based on a plurality of data points …
selecting … a plurality of selected data points from the at least one databased based on the searching, the plurality of selected data points defined in an isochron selected from at least one of points, lines, grids, surfaces, or volumes; and 
The claim recites identifying an attribute for searching in a chronostratigraphic database containing several data points and selecting the data points in an isochron. As discussed in MPEP § 2106.04(a)(2)(III)(C), a claim may still recite a mental process when requiring a computer. The identifying and selecting can reasonably be done in the mind. The searching of the data points amounts to parsing and comparing data which has been found to be a mental process.
MPEP § 2106.04(a)(2)(III)(C) A Claim That Requires a Computer May Still Recite a Mental Process.
“3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
obtained from a plurality of individual well logs across a portion of at least one geological basin; 
obtained indicates the gathering of data which is interpreted as insignificant extra-solution activity.
MPEP § 2106.05(g) Insignificant Extra-Solution Activity
The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).
, with one or more hardware processors,
, with the one or more hardware processors,
, with the one or more hardware processors,
The hardware processor is interpreted as a mere instruction to implement an abstract idea on a computer.
MPEP§ 2106.05(1)(A)
“Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular provide function such as creating and maintaining electronic records is performed by a computer”.
generating, with the one or more hardware processors, a graphical representation of the plurality of selected data points for display to a user on a graphical user interface (GUI).
The hardware processor is interpreted as a mere instruction to implement an abstract idea on a computer. The generating and display to a user is interpreted as post-solution activity.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering and post-solution activity, which is insignificant extra-solution activity MPEP § 2106.05(g) and mere instructions to implement an abstract idea on a computer MPEP§ 2106.05(1)(A). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the well logs across a portion of at least one geological basin have been acquired in anyway other than what is well-understood, routine, conventional activity (Specification as filed [0032] “Some of the external data needed to commence the process of building the basin-wide or multibasin map may be found in paper copies or raster images of existing well-logs 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 22 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations:
Interpolating … to assign the age correlation attribute tag to a data point within a same location set having elevations spaced between two age correlation attribute-tagged data points within the location set.
Interpolating for determining a data point that is between two data points can reasonably be done in the mind and is therefore a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
, with the one or more hardware processors,
The hardware processor is interpreted as a mere instruction to implement an abstract idea on a computer. MPEP§ 2106.05(1)(A).

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.
Under the MPEP § 2106.05(d), a conclusion that an additional element is mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Court decisions cited in MPEP § 2106.05(d)(Il) indicate that computers employed in the most basic functions do not impose meaningful limits (Bancorp Services v. Sun Life).
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 23 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations:
wherein the plurality of selected data points comprises a same-numerical geologic age irregular plane surface comprising a plurality of data points having a selected age correlation attribute.
Selecting the data points remains a mental process. The claim adds a plane surface and an attribute which is included in the selection.

Step 2A – Prong 2: Integrated into a Practical Application?
No. No additional elements are recited which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed in Step 2A Prong Two, no additional elements are presented. Revaluation under step 2B results in the same conclusion of no inventive concept because of no additional elements.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 24 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations:
determining … at least one of a geologic time period name or a formation name in a search query; 
converting … at least one of the geologic time period name or the formation name into a corresponding numerical geologic age; and 
searching … the at least one chronostratigraphic database by the numerical geologic age.
The determining a name then converting the name for searching remains a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
, with the one or more hardware processors,
, with the one or more hardware processors,
, with the one or more hardware processors,
The hardware processor is interpreted as a mere instruction to implement an abstract idea on a computer. MPEP§ 2106.05(1)(A).

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 25 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations:
Determining … the spatial coordinates and the age correlation attribute tags.
The determining the coordinates and tags is a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
, with the one or more hardware processors,
The hardware processor is interpreted as a mere instruction to implement an abstract idea on a computer. MPEP§ 2106.05(1)(A).


The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.
Under the MPEP § 2106.05(d), a conclusion that an additional element is mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Court decisions cited in MPEP § 2106.05(d)(Il) indicate that computers employed in the most basic functions do not impose meaningful limits (Bancorp Services v. Sun Life).
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 26 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations:
normalizing digitized well log data to produce a plurality of discrete data points; 
correlating the normalized digitized well log data to an identified geologic formation to produce an x, y, and z data point for each of a plurality of marked depositional features, wherein one of x and y represents latitude and the other of x and y represents longitude and z is representative of the depth of the data point below the surface, to create a stratigraphic framework for said data points; 
correlating at least one depth data point of the marked depositional features to a known geologic time event; and 
correlating each depth data point with an age correlation attribute tag (T) representing a numerical geologic age of the stratum at a depth identified by the particular data point based on a plurality of data points 
Normalizing the log data and correlating the normalized log data to features using spatial data can be completed in the mind. The correlating at depth data point to a marked depositional feature or an age correlation attribute tag is a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
obtained from a plurality of individual well logs across the at least one geologic basin.
obtained indicates the gathering of data which is interpreted as insignificant extra-solution activity. MPEP § 2106.05(g)
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.

Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the well logs across a portion of at least one geological basin have been acquired in anyway other than what is well-understood, routine, conventional activity (Specification as filed [0032] “Some of the external data needed to commence the process of building the basin-wide or multibasin map may be found in paper copies or raster images of existing well-logs available both from public and private sources, existing digital well logs which normally must be purchased…”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
ineligible.

Claim 27 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the claim does not add to the judicial exception, but inherits the mental process cited in claim 21, from which the claim depends.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
digitizing, with the one or more hardware processors, analog well log data to create the digitized well log data.

The hardware processor is interpreted as a mere instruction to implement an abstract idea on a computer. MPEP§ 2106.05(1)(A).
The digitizing is interpreted as mere data gathering per the collecting of data from the analog well log by creating digitized well log data of the model. MPEP § 2106.05(g)
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.

Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the well log data has been acquired in anyway other than what is well-understood, routine, conventional activity (Specification as filed [0034] “Although the well logs have been converted to a digital file format, the well logs still have not been digitized as the term is used in the instant disclosure. The scanned logs are next loaded using appropriate software such as the commercially available software available under the trade designation FINDER or a similar program using a conventional utility program typically named ld_lg_load…”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that computers employed in the most basic functions do not impose meaningful limits (Bancorp Services v. Sun Life).

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 28 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the claim does not add to the judicial exception, but inherits the mental process cited in claim 21, from which the claim depends.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
generating, with the one or more hardware processors, the at least one chronostratigraphic database.
Generating a chronostratigraphic database indicates the gathering of data which is interpreted as insignificant extra-solution activity. MPEP § 2106.05(g).
The with the one or more hardware processors is interpreted as a mere instruction to implement an abstract idea on a computer. MPEP§ 2106.05(1)(A).

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity MPEP § 2106.05(g) and mere instructions to implement an abstract idea on a computer MPEP§ 2106.05(1)(A). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the chronostratigraphic database have been acquired in anyway other than what is well-understood, routine, conventional activity (Specification as filed [0040] “The database or method according to the instant disclosure does not require any specific type of well log or other attribute, but the use of the same type of well log or attribute for all wells can facilitate accurate correlation …”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that computers employed in the most basic functions do not impose meaningful limits (Bancorp Services v. Sun 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 29 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations:
normalizing the digitized well log data to remove outlier data or errors in the data recording process; 
scaling the normalized digitized well log data according to markers across multiple digitized well logs; 
correlating the normalized digitized well log data to identify numeric geologic age markers in each depositional stratum; 
tagging each data point with an age correlation attribute (T) representing a numerical geologic age of a particular stratum at a depth identified by the particular data point, the numerical geological age correlation based on a plurality of data points 
Normalizing the log data and scaling the log data can be interpreted as a mental process for adjusting the existing log data. Correlating the log data is further adjusting of the log data. The tagging of an attribute can be done reasonably in the mind by inspection of the log data at depth.

Step 2A – Prong 2: Integrated into a Practical Application?

scanning a plurality of well logs to create raster images; 
digitizing the raster images to create digitized well log data; 
obtained from a plurality of individual well logs across the at least one geologic basin; and
storing the digital data in a computer searchable database format to form the chronostratigraphic database.
The digitizing and digitizing is interpreted as mere data gathering per the collecting of data from the analog well log by creating digitized well log data of the model. obtained indicates the gathering of data which is interpreted as insignificant extra-solution activity. MPEP § 2106.05(g)
The storing is interpreted as is interpreted as post-solution activity. MPEP § 2106.05(g).
The with the computer searchable database is interpreted as a mere instruction to implement an abstract idea on a computer. MPEP§ 2106.05(1)(A).
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering and post-solution activity, which is 
Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the well logs across a portion of at least one geological basin have been acquired in anyway other than what is well-understood, routine, conventional activity (Specification as filed [0032] “Some of the external data needed to commence the process of building the basin-wide or multibasin map may be found in paper copies or raster images of existing well-logs available both from public and private sources, existing digital well logs which normally must be purchased…”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that computers employed in the most basic functions do not impose meaningful limits (Bancorp Services v. Sun Life).
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
ineligible.

Claim 30 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations
extracting formation tops to create visual display of formation surface; and 
utilizing intersect surfaces of non-conformity surface with formation surface to create a truncation line for overlay on a visual display of chronostratigraphic maps.
The extracting formation tops can be done mentally by inspection. The “to create visual display…” is interpreted as intended use. The utilizing intersect surfaces to create a truncation line can be done mentally by inspection. The “for overlay on…” is interpreted as intended use.

Step 2A – Prong 2: Integrated into a Practical Application?
No. No additional elements are recited which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 31 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations
calibrating the digital well log data to a common scale prior to the normalization.
Calibrating the log data in comparison to a common scale can reasonably be done in the mind and is therefore a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. No additional elements are recited which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 32 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations
wherein the normalized digital well log data are amplified or demodulated to show additional well information.
Amplification of the well log data can reasonably be done in the mind and is a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. No additional elements are recited which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 33 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the claim does not add to the judicial exception, but inherits the mental process cited in claim 29, from which the claim depends.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
wherein the digital well log data and normalized digital well log data are stored in the at least one chronostratigraphic database.
The storing is interpreted as is interpreted as post-solution activity. MPEP § 2106.05(g)
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.

Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity and mere instructions to implement on a computer in Step 2A should be reevaluated in Step 2B. Here, the storing step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the storing has been completed in anyway other than what is well-understood, routine, conventional activity (Specification as filed [0020] “The stratigraphic framework described herein can be comprised of the interpreted intersections between key strata and well bores and stored in a database or other data correlation system that facilitates the management and correlation of the vast amounts of data to be used in the current database or method according to the instant disclosure…”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the storing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 34 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations
identifying suspected hydrocarbon bearing formations from maps produced using the chronostratigraphic database.
The identifying the formations from maps can be done mentally and is a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. No additional elements are recited which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed in Step 2A Prong Two, no additional elements are presented. Revaluation under step 2B results in the same conclusion of no inventive concept because of no additional elements.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 35 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?
Yes, the following limitations
recommending drilling a well into the identified suspected hydrocarbon bearing formation.
Providing a recommendation for where to drilling a well is a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. No additional elements are recited which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed in Step 2A Prong Two, no additional elements are presented. Revaluation under step 2B results in the same conclusion of no inventive concept because of no additional elements.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 36 (Statutory Category — Process)
Step 2A — Prong 1: Judicial Exception Recited?


Step 2A – Prong 2: Integrated into a Practical Application?
No. The following amount to insignificant extra-solution activity:
wherein the age correlation attribute is further based on data obtained by at least one of direct measuring of cores taken from a well, direct observation of composition and characteristics of components in cores taken from a well, direct determination of related outcroppings of a depositional feature, literature values of geologic formations, or structure maps.
The data obtained is interpreted as mere data gathering from additional sources. MPEP § 2106.05(g)
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
well log data has been acquired in anyway other than what is well-understood, routine, conventional activity (Specification as filed [0043] “In an embodiment, age may be determined based on the composition and characteristics of the rock, e.g., which exist in cores taken from a well…”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 21-36 substantially correspond to Claims 37-52 and are rejected for the same reasons, mutatis mutandis.

Allowable Subject Matter
Claims 21 and 37 would be allowable if rewritten or amended or filing a terminal disclaimer to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101, and Non-Statutory Double Patenting set forth in this Office action. It is also noted Claims 21 and 37 have been objected to for minor informalities.
Reasons for allowance is held in abeyance until the rejection regarding new matter introduced in the amendment is withdrawn.

Conclusion
Claims 21-52 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN E JOHANSEN/Examiner, Art Unit 2146